Case 1:18-cv-03202-DKC Document 48-18 Filed 07/22/20 Page 1 of 5




               EXHIBIT 18
Exhibit A
          Case 1:18-cv-03202-DKC Document 48-18 Filed 07/22/20 Page 2 of 5
Katherine Mainolfi Koppenhaver                                          Certified Questioned Document Examiner
P.O Box 324, Joppa, Md 21085                                                                     (410) 679-8257

FOUNDER of The Scientific Association of Forensic Examiners (SAFE) in 2012.
FOUNDER of The International Association of Document Examiners (IADE) in 2015.
CERTIFICATION: Certified by the National Association of Document Examiners (NADE) 1986 – 2012 as CDE.
SAFE from 2013 – 2014, and certified by IADE as of 2015. Awarded Diplomate Status by NADE in 1996-2012.
BOARD CERTIFIED: Board Certified by the Board of Forensic Document Examiners (BFDE) 2004 – 2014
PROFICIENCY TESTING: 2001 - 2008 with FEPL with the highest degree of accuracy on over 2000 samples.

COURT-QUALIFICATIONS: Testified in court and deposition over 550 times since 1983 in:
U. S. District Court for Maryland                     Circuit, District, Orphans Court of Anne Arundel Co.
U. S. District Court of Virginia                      Circuit, District, Orphans Court of Baltimore County
United States Court of Federal Claims, Wash., DC      Circuit, District, Orphans Court of Baltimore City
Tribunal of Gothenburg, Sweden                        Circuit, District, Orphans Court of Carroll County
Regional Trial Court of Makati City, Manila           Circuit Court for Calvert County
High Court, San Fernando, Trinidad                    Circuit & Orphans Court of Cecil County
Superior Court of the District of Columbia            Orphan's Court of Charles County
Superior Court of Sussex County, Georgetown, DE       Orphans Court of Garrett County
Chancery Court of Delaware, Wilmington, DE            Circuit, District, Orphans Court of Howard County
Arbitration Hearing in Rehoboth, Delaware             District Court of Kent County
Circuit Court of Lee County, Florida                  Circuit & District Court of Montgomery County
Civil District Court for Parish of New Orleans, LA    Circuit, District, Orphans Court of Prince George Co.
Superior Court of Madison County, New York            District Court of Queen Anne’s County
Superior Court of Westchester County, New York        Circuit Court of Somerset County
District Court of Suffolk Co., New York               Circuit Court of Washington County
Probate Court of Clark County, Las Vegas, Nevada      Circuit Court of Wicomico County
Middlesex County & Monmouth County, New Jersey        Circuit, District & Orphan's Court of Worchester County
Adams County Probate Court, Gettysburg, PA            District Court of Worchester County
Columbia County Court of Common Pleas, PA             Alcohol Beverage Control Board, Washington DC
Circuit Court of Alexandria, Virginia                 American Arbitration Association
Circuit Court of Arlington County, Virginia           American Labor Arbitration Board
Circuit Court of Fairfax County, Virginia             Board of Law Examiners for Maryland
Circuit Court of Fauquier County, Warrenton, VA       Inquiry Panels for Attorney Grievance Commission
District Court of Manassas, Manassas, Virginia        Maryland Vehicle Administrative Hearings
Circuit Court of Norfolk, Virginia                    NASD Arbitration & Securities Arbitration Board
Kanawha County Family Court, Charleston, WVA          Unemployment Hearings, Baltimore City & County
Dallas County, Dallas, Texas                          Depositions:
Farmington, David County, Utah                        Bexar County, San Antonio, Texas,
General Court Martial, First Judicial Court, APG      Corpus Christi, Texas and Houston, Texas,
Orphans Court of Allegany County                      San Francisco, California, and Woodbury, NJ

 DOCUMENT EXAMINATION INTERACTIVE TRAINING PROGRAM
 • Commissioned to write the Forensic Document Examination Interactive Training Program for the National
   Questioned Document Examiners Association in Texas. Completed and copyrighted in 1994. Revised 2004.
 • Forensic Document Examination Interactive Training Program now privately taught.
 • Teaching a weekly 2-year class continuing education course on all aspects of document examination using a virtual
   classroom since 2008. International attendees.
 • Principal trainer for the Jamaica Constabulary Questioned Document Section since 2014.

 BOOKS PUBLISHED
 • Attorney’s Guide to Document Examination, Quorum Books, 2001.
 • Forensic Document Examination, Principles and Practice, Humana Press, 2007
 • Evaluating Evidence, 1990
 • The Business of Document Examination, 1991, Revised 1997, Revised 2015
 • How to Be A Credible Witness or Taking the Fear Out of Testifying, 1992
 • A Selection of International Penmanship Systems, 1993
 • Demonstrative Evidence, 1996
 • Scientific Document Examination Manual, 1997
 • Attorney's Guide to Document Examination, Quorum Books, Greenwood Publishers, 2002
 • Forensic Document Examination, Principles and Practices, Humana Press, 2007.
 • A Systematic Examination of Handwriting, 2008.
 • The Principles of Handwriting Identification, 2019.                                            Revised 9/18/19.
        Case 1:18-cv-03202-DKC Document 48-18 Filed 07/22/20 Page 3 of 5
              Curriculum Vitae of Katherine Mainolfi Koppenhaver, CQDE

SPECIALIZED TRAINING – Over 75 Seminars and Workshops attended.
• Attended Seminars sponsored by NADE on questioned documents annually from 1982 to 2011.
• Handwriting Identification by Judith Housley, CDE & Jeanette Farmer, July 24 & 25, 1989, Wash, DC.
• Ink and Paper Analysis by Albert H. Lyter III of Federal Forensic Associates, Philadelphia, Pennsylvania.
• Document Examination Seminar by Marcel Matley and Ted Widmer, 1992, San Francisco, California.
• National Handwriting Seminar, American Board of Forensic Examiners, Aug. 5-9, 1993, Branson, MO.
• National Academy of the American Board of Forensic Examiners, Aug. 4-7th, 1994, Branson, MO.
• American Board of Forensic Examiners, Expert Witnessing, 7 credit hours, Feb. 22, 1995, Honolulu, HI.
• AFDE & International Graphonomics Society Symposium, August 7-11, 1995, London, Ontario Canada.
• Court Testimony Professional Development Seminar for Document Examiners by Larry Ziegler, 10/2/96.
• Forgery Investigators Association of Texas Seminar, April 18, 1997, Georgetown, Texas.
• Holistic Analysis: Physiological & Psychological Foundations, Forensic Applications, Marcel Matley, 8/8/99.
• American Academy of Forensic Science, QD General Sessions (1993, 1995, 1996, 1997, 2004)
• Mid-Atlantic Association of Forensic Scientists, Questioned Document Sessions (1993 thru 1998)
• The National Forensic Center Conferences (NFC) ( 1991, 1992, 1995 thru 1997)
• Economic Crime Summit, May 9-12, 1999 in Orlando, Fl & May 7-10, 2000 in Austin, Texas
• IAQDE Annual Seminar, Sept. 28th, 1995, Kansas City, Kansas; Sept. 24-28, 2002. Sarasota, FL
• AFDE & IGS Symposium, Sept. 9-11, 1994, Las Vegas, NV Oct 26-29, 2005 San Antonio, TX, Nov 2-5, 2003,
   Phoenix Arizona & Oct 20-23, 2004, Rochester, New York
• SEAK, June 17-18, 2005 Cape Cod
   Measurement Science and Standards in Forensic Handwriting Analysis Conf., Gaithersburg, MD June 4-5, 2013
• SAFE Seminars and Interactive Workshops, Edgewood, MD, Sept 26-28, 2013, Boca Raton, FL Aug. 14-16, 2014
• The International Association of Document Examiners (IADE) Montego Bay, Jamaica, Sept. 9 – 12, 2015
• (IADE) Annapolis, MD Sept 15-17, 2016.            •        (IADE) Denver, CO, September 7-9, 2017
• (IADE) Via Zoom, August 24-25, 2018               •        (IADE) Montego Bay, Jamaica, Sept 12-14, 2019

SEMINARS PRESENTED – 92 with at least 30 being a full day.
• American Institute of Banking: Signature Verification and Forgery Alert.
• American Handwriting Association: Business of Document Examination, CA, CO, AZ.
• Document Examination Workshop, Los Angeles, CA,
• National Academy of the ABFE: Branson, MO, 1993; 1994; 1995.
• General Public: Reducing Losses from Forged and Fraudulent Checks, Dallas, TX, 1995.
• Law Enforcement Officers: Check Identification and Classification, Dallas TX, Houston TX, OK
• National Forensic Center FC: San Diego, CA, Palm Springs, CA, Tampa, FL
• ASIS: Desktop Forgery through Scanning, Orlando, FL; Baltimore, MD 2000
• IAQDE: The Handwriting of the Blind, A Case Study, Sarasota , FL,
• Document Examiners: Presenting A Professional Image, Santa Monica, CA
• The School of Forensic Document Examination, Dallas, TX, 2004, 2005
• Forensic Document Examiners, Inc: Presenting a Professional Image, Baltimore, MD .2007.
• Forensic Document Examiners, Inc, Seminar and Workshop, Baltimore, MD. 2008
• Forensic Document Examiners, Inc, Interactive Seminar and Workshop, Edgewood, MD. 2009
• Maryland Association of the Judges of the Orphans’ Court Spring Conference 2010, Annapolis, MD
• Forensic Document Examiners, Inc, Interactive Seminar and Workshop, Edgewood, MD. 2010, 2011, 2012.
• SAFE First Seminar and Interactive Workshop, Multiple Topics, Edgewood, Maryland, Sept 26-28, 2013
• AAHA/AHAF Convention Northern Writes, Topic: Rhythm; Quincy, MA, July 17, 2014
• SAFE First Seminar and Interactive Workshop, Multiple Topics, Boca Raton, FL Aug. 14-16, 2014
• Presenting a Professional Image Workshop through IADE, April 24-25, 2015 MD, Feb. 12-13 FL
• IADE First Annual Interactive Seminar and Workshop, The Master Pattern, Montego Bay, Jamaica, Sept. 9, 2015
• Additional IADE Seminars including Pattern Recognition, Daubert, Working with Attorneys plus added lectures.
• Official Trainer of the Jamaican Constabulary Questioned Document Section with in-house training sessions
   conducted from Sept. 15-25, 2014; Sept. 7-9, 2015, plus weekly classes via a virtual classroom since 9/15.
• Handling Questions in Cross Examination; Scientific vs Technical (Art) in Jamaica Sept. 12, 2019.

FOR THE NATIONAL QUESTIONED DOCUMENT EXAMINERS ASSOCIATION (NQDA)
• Dallas, Texas Nov. 15, 1992.                    • Atlanta, Georgia on Sept. 18 & 19, 1993.
• Kansas City, MO, June 11 & 12, 1994.            • Dallas, Texas, June 10-11, 1995.
• Shawnee Mission, KS, November 7 & 8, 1996. • Dallas, Texas, March 1 & 2, 1997.
• Dallas, TX, January 11, 1996 & January 9, 1997. • Dallas, Texas, March 18 & 19, 2000
• Dallas, Texas, March 17 & 18, 2001                                                         Revised 9/18/19.
         Case 1:18-cv-03202-DKC Document 48-18 Filed 07/22/20 Page 4 of 5
               Curriculum Vitae of Katherine Mainolfi Koppenhaver, CQDE

TOPICS for NQDA INCLUDE: Check Points, Principles of Document Examination, Multiple Personalities and Other
Identity Problems, Identifying Handprinting, The Telltale Dot and Trash Marks, and Semantics

LECTURES PRESENTED AT NADE CONFERENCES
• Case of A Promissory Note, 1987.                             • Evidence, 1989.
• Evaluating Evidence, 1990                            •       Impeaching the Expert Witness, 1992
• Red Flags, 1994.                                     •       Our Profession and its Problems, 1995
• Pre-Conference Workshop, 1997.                       •       Hired to Criticize, An Ethical Problem, 1997
• Workshop on Qualifying as an Expert, 1998            •       Demonstrative Evidence, 1999
• Development of Children's Handwriting, 2000          •       Professional Panic, 2002
• Bond Salon Training in Cross-Examination, 2001       •       Distinguishing Between Disguise & Simulation, 2003
• How not to Testify, 2004                             •       Handling Criticism 2005
• A Systematic Examination of Handwriting 2006         •       A Systematic Examination of Handwriting 2008
• Distinguishing Between Court & Deposition Testimony 09•      Pre-Conference Personal Training 2009, 2010, 2011

MEMBERSHIPS and AWARDS
• National Association of Document Examiners from 1982 to 2012, Document Examiner of the Year in 1991.
  President of NADE 1990 -1994. Re-elected President 2000 - 2005.
• Expert Witness Institute, London, England (EWI) since 2001.
• Scientific Association of Forensic Examiners since 2012 – 2014 Founder and CEO
• Maryland Investigators and Security Association (MISA).
• ASTM Main Committee 30 – Sub Committee 02 Questioned Document Section 2004 - 2012.
• Volunteer of the Year Award 2001 by the Maryland Volunteer Lawyers Service.
• Lifetime Achievement Award 2013 from the Scientific Association of Forensic Examiners.
• Founder and President of the International Association of Document Examiners in 2015.
• Maryland Crime Prevention Association as of 9/17/ 2015.

PAPERS PRESENTED
•     Disguised Writing in Anonymous Writing Cases,
      International Graphonomics Society, London, Ontario, Canada, August 10, 1995.

ARTICLES PUBLISHED IN THE IADE JOURNAL
•     Enough Exemplars, Spring 2015
•     Characteristics of Authentic Writing, Spring 2015
•     Photocopies Versus Originals, Spring 2015

ARTICLES PUBLISHED IN THE IADE NEWSLETTER, UNDER THE MICROSCOPE
•     Editorials and Book Reviews in the first four issues.
•     Encyclopedia of Document Examination

ARTICLES PUBLISHED IN THE DAILY RECORD
• Executive Order Provides Reforms To Improve Efficiency in Federal Court on February 11, 1992.
• Impeaching Experts on the Stand on March 16, 1992.
• Attorneys Should Ask Themselves Questions When Choosing Expert on Sept. 5, 1992.
• Careful Research Necessary Before Engaging in Cross-Examination on Oct. 20, 1992.
• Distinguishing Between Disguise and Simulation, 2003

OTHER PUBLICATIONS
• Editor of the Communique, quarterly newsletter for NADE from1990 -2009 (approximately 95 issues published)
• Published a newsletter for SAFE called Safe Haven –I published 4 issues in 2013.
• Was Co-Editor of The NADE Journal published 3-4 times a year through 1998.
• Collecting Documents in Questioned Document Cases, The MISA Messenger, Vol. 5, No. 7, July 1997
• The Care and Preservation of Documents, The MISA Messenger, Vol. 5, No. 8, August, 1997
• From Graphology to Document Examination, The Vanguard, January-March 2000.
• The Document Examiner, The Vanguard, July-September, 2000.
• Qualifying As An Expert In Court, The Vanguard, April - June 2001.
• Presenting Testimony in Court, The Vanguard, July - September 2001.
• How To Help Consumers & Businesses Deter Document Forgery, White Collar Crime Fighter, 7/00.
• Outsmarting Today’s High Tech Forgers and Counterfeiters, White Collar Crime Fighter, 6/04.
• New High-Tech Tools for Busting Forgers and Counterfeiters, White Collar Crime Fighter, 10/04. Revised 9/18/19.
         Case 1:18-cv-03202-DKC Document 48-18 Filed 07/22/20 Page 5 of 5
               Curriculum Vitae of Katherine Mainolfi Koppenhaver, CQDE

ARTICLES PUBLISHED IN THE NADE JOURNAL - 35 articles published:
• Do's and Don't's for Accuracy in Suspect Document Cases, August 1983, also in The Daily Record 3/2/83.
• Qualifying as an Expert in Court, Nov. 1987.       •         Handling Cross Examination, May 1988.
• Evidence, November 1989.                           •         Preparing Court Exhibits, February 1990.
• Disguised Writing, May 90.                         •         Letter of Opinion, May 90.
• Working with Lawyers & Their Clients, Aug. 90. •             Evaluating Evidence November 1990.         \
• How To Be A Credible Witness, February 1991. •               Desktop Forgery, August, 1991.
• The Karlene Ann Griffith Case, November 1991. •              The Techniques of Cross-Examination, May 1992
• The Elements of Fraud, August 1992.                •         Handwriting Systems of the World, Nov. 1992
• Impeaching the Expert, November 1992.              •         Fundamental Truths about Handwriting, April ’93
• Equipping Your Document Laboratory, Nov 1993. •              The Jack the Ripper Diary, February 1994.
• Principles of Handwriting Identification, July 94. •         Hand Printing, July 1994.
• The Tell Tale Dots, December, 1994.                •         Deposition Testimony, Spring 1996.
• Principles of Identification, December 1996        •         The Care & Preservation of Documents, 1997
• Descriptive Terminology, Spring 1998               •         Why Document Examiners Disagree, Winter 1998
 • Examination of a Passport, Summer 1999            •         Demonstrative Evidence, Spring 2000
• Enough Exemplars, Fall 2000                        •         The Road to Graphic Maturity, Summer 2001
• Identifying Class Characteristics vs Individual Characteristics, February 1990.
• Interpreting the Writing Movement for Identification Purposes, May, 1991.
• Reducing Losses from Forged and Fraudulent Checks, August, 1991.
• Detecting Erasures in Pen and Pencil Writing, Spring, 1995.

RESEARCH
1. Penmanship systems throughout the USA - 19th & 20th centuries.
2. Foreign scripts.
3. Disguised writing - familiarity with methods of disguise.
4. Synchronous Writing
5. Handwriting of the Elderly.
6. Block Printing

•   At the Handwriting Analysis Research Library in Greenfield, Massachusetts with emphasis on various styles of
    penmanship historically and internationally.
•   At the following Libraries: Baltimore Law Library, Towson State University Library, New York Research, Library
    of Congress, Peabody Institute, University of Maryland Resource Library, Enoch Pratt Library, and the Baltimore
    County Library plus on-line research.

FORMAL EDUCATION
• Harford Community College with Associate of Applied Science in Criminal Justice with highest honors.
• Questioned Document Course at Northern. Virginia Community College. and George Washington University taught by
   Larry Ziegler, Senior FDE with FBI.

TYPES OF CASES
    I have examined over 3500 cases in the past since 1983. I provide peer review and second opinions for other
document examiners on a regular basis in addition to my cases.

     Some of the cases that I have completed include comparing and identifying signatures and handwriting, identifying
alterations to documents, determining substitution of pages, “reading” under whiteout, revealing indented writing, and
identifying synchronous writing. Cases have involved wills, medical malpractice cases, industrial espionage, counterfeit
documents, contracts, graffiti, and threatening and anonymous notes.



                                                                                                     Revised 9/18/19
